Case 2:15-cr-20804-BAF-APP ECF No. 169, PageID.2176 Filed 12/23/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA
                                        CRIMINAL NO. 2:15-cr-20804

-vs-                                    HON. BERNARD A. FRIEDMAN

D-1 JOHN HAMILTON,

       Defendant.

                                    /

 UNOPPOSED MOTION FOR EARLY TERMINATION OF SUPERVISED
                       RELEASE

       Defendant John Hamilton respectfully requests that the Court terminate his

supervised release under 18 U.S.C. § 3583(e)(1). In support of this Motion, Mr.

Hamilton states as follows:

       1.    On May 11, 2018, Mr. Hamilton pled guilty to one count of conspiracy

to interfere with commerce, in violation of 18 U.S.C. § 371. (Amendment Judgment,

ECF No. 149 at 1.)

       2.    The Court incarcerated Mr. Hamilton for a total of twenty-four (24)

months and imposed two (2) years of supervised released. (Id. at 2-3.) While

imprisoned, Mr. Hamilton took various classes, including, but not limited to: (1)

Nutrition/exercise/stress management; (2) Yoga; (3) RPP5 Unit Pre-Release; (4)
Case 2:15-cr-20804-BAF-APP ECF No. 169, PageID.2177 Filed 12/23/20 Page 2 of 6




Resume writing; (5) RPP 3 basics of credit; (6) Writing business plans; (7) Legal

rights; (8) Starting your own business; (9) Stocks and Commodities; (10) French 1;

(11) French 2; (12) French 3; and (13) Beginning Guitar.

      3.     While on supervised release, Mr. Hamilton paid his full restitution

balance on July 29, 2020, which is the date when the Clerk of Court formally

received and cashed his check in the amount of $121,759.35. Therefore, Mr.

Hamilton has fully satisfied his restitution obligation. When his restitution was paid

in full, the Court lifted Mr. Hamilton’s credit restrictions. (Order, ECF No. 168.)

      4.     The Court may terminate a defendant’s term of supervised release at

any time after the expiration of one year if the Court is “satisfied that such action is

warranted by conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In deciding whether to terminate a term of supervised release,

section 3583(e) directs the Court to consider the purposes of sentencing set forth in

18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and

(a)(7). See United States v. Tarazi, No.w 18-cr-20781, 2020 WL 3571726, at *1

(E.D. Mich. July 1, 2020) (observing that federal courts “look[] to several factors

borrowed from the sentencing factors set forth in 18 U.S.C. § 3553”). “Factors to be

considered in granting early termination include, to the extent applicable in a

particular case: (1) ‘the nature and circumstances of the offense and the history and

characteristics of the defendant’; (2) the need ‘to afford adequate deterrence to


                                          2
Case 2:15-cr-20804-BAF-APP ECF No. 169, PageID.2178 Filed 12/23/20 Page 3 of 6




criminal conduct’; (3) the need ‘to protect the public from further crimes of the

defendant’; (4) the need ‘to provide the defendant with needed education nor

vocational training, medical care, or other correctional treatment’; (5) the kinds of

sentence and sentencing range established by the United States Sentencing

Commission for the applicable category of offense committed by the applicable

category of defendant; (6) any pertinent policy statement issued by the United States

Sentencing Commission; (7) ‘the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct’; and (8) ‘the need to provide restitution to any victims of the offense.’”

United States v. Smith, No. 3:00-cr-00091, 2020 WL 4586183, at *1 (M.D. Tenn.

Aug. 10, 2020) (citing 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),

(a)(4), (a)(5), (a)(6), (a)(7))).

       5.     First, Mr. Hamilton will have served one (1) year of his supervised

release on Sunday, January 3, 2021, meaning that he is eligible for the early

termination of his supervised release on Monday, January 4, 2021.

       6.     Secondly, the factors weigh heavily in favor of terminating Mr.

Hamilton’s supervised release. Prior to the instant offense, Mr. Hamilton did not

have a criminal history or any prior criminal convictions. 18 U.S.C. § 3553(a)(1).

Mr. Hamilton also accepted responsibility for his actions. Id. Further, Mr. Hamilton

will have successfully been on supervised release for one (1) year, as of January 3,


                                         3
Case 2:15-cr-20804-BAF-APP ECF No. 169, PageID.2179 Filed 12/23/20 Page 4 of 6




2021, without having committed any violations. Id. He is thus deterred from

committing additional crimes as a result of his incarceration and year on supervised

release. Id. § 3553(a)(2)(B). Because Mr. Hamilton does not have a prior criminal

history and has not violated any terms of his supervised release, protecting the public

from further crime is minimal. Id. § 3553(a)(2)(C). Moreover, Mr. Hamilton is

sixty-six (66) years old and was the only defendant in his case, making him an ideal

candidate for termination. Id. § 3553(a)(2)(D), (a)(6). Lastly, Mr. Hamilton paid all

of his restitution as of July 29, 2020. Id. § 3553(a)(7) According to his probation

officer, he has satisfied all the conditions of his supervised release. Under the

circumstances, these factors weigh in favor of terminating Mr. Hamilton’s

supervised release.

      7.     Both the U.S. Probation Office for the Middle District of Florida, which

has authority over Mr. Hamilton’s supervised release, and the U.S. Attorney’s

Office for the Eastern District of Michigan have informed undersigned counsel that

they have no objection to an early termination and do not oppose this Motion.

      WHEREFORE, Defendant Hamilton respectfully requests that the Court

GRANT this Motion and ORDER the termination of his supervised release effective

Monday, January 4, 2021.

      Prior to filing this Motion, undersigned counsel conferred with Assistant

United States Attorney Dawn N. Ison, who affirmed that the U.S. Attorney’s Office


                                          4
Case 2:15-cr-20804-BAF-APP ECF No. 169, PageID.2180 Filed 12/23/20 Page 5 of 6




for the Eastern District of Michigan does not oppose it. Probation Officer Amy Hutto

was contacted by undersigned counsel and confirmed via email that she does not

oppose the Motion.

      Respectfully submitted,

                         /s/ Solomon L. Wisenberg
                         SOLOMON L. WISENBERG
                         NELSON MULLINS RILEY & SCARBOROUGH LLP
                         101 Constitution Avenue NW, Suite 900
                         Washington, DC 20001
                         DC Bar No. 464867
                         (202) 545-2922 (Telephone)
                         (202) 712-2860 (Facsimile)
                         sol.wisenberg@nelsonmullins.com

                          /s/ Thomas W. Cranmer
                          Thomas W. Cranmer (P25252)
                          Miller Canfield Paddock & Stone, P.L.C.
                          840 W. Long Lake Road, Suite 150
                          Troy, MI 48098
                          Telephone: (248) 267-3381
                          cranmer@millercanfield.com

                         Attorneys for
                         JOHN HAMILTON

Dated: December 23, 2020




                                         5
Case 2:15-cr-20804-BAF-APP ECF No. 169, PageID.2181 Filed 12/23/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of December, 2020, a copy of Defendant

John Hamilton’s Motion for Order Terminating Supervised Release was filed with

the Clerk of the Court using the ECF system which will send notification of such

filing to Assistant United States Attorneys David A. Gardey, Dawn N. Ison, and

Jacqueline M. Hotz.

                         /s/ Solomon L. Wisenberg
                         SOLOMON L. WISENBERG
                         NELSON MULLINS RILEY & SCARBOROUGH LLP
                         101 Constitution Avenue NW, Suite 900
                         Washington, DC 20001
                         DC Bar No. 464867
                         (202) 545-2922 (Telephone)
                         (202) 712-2860 (Facsimile)
                         sol.wisenberg@nelsonmullins.com




                                        6
